Citation Nr: 9907289	
Decision Date: 03/18/99    Archive Date: 03/24/99

DOCKET NO.  97-29 302	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
arthritis, multiple joints, including lumbar spine and right 
knee, postoperative, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased evaluation for urethral 
stricture, currently evaluated as 20 percent disabling. 

3.  Entitlement to an increased evaluation for tropical 
sprue, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased (compensable) evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


FINDINGS OF FACT

2. The veteran in this case served on active duty from 
October 1950 to October 1970.

2. On November 24, 1998, the Board was notified by the 
Department of Veterans Affairs (VA) Regional Office, 
Montgomery, Alabama, that the veteran died on 
November [redacted], 1998.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 1991); 38 
C.F.R. § 20.1302(1998).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1998).



ORDER

The appeal is dismissed.



		
      LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals




- 1 -
